Exhibit 10.4.8

AMENDMENT TO THE ANNTAYLOR STORES CORPORATION

1992 STOCK OPTION AND RESTRICTED STOCK AND UNIT AWARD PLAN

The AnnTaylor Stores Corporation 1992 Stock Option and Restricted Stock and Unit
Award Plan (the “Plan”) is hereby amended effective as of January 26, 2006 (the
“Effective Date”) with respect to all Options, Restricted Shares and Restricted
Units (as defined in the Plan) granted pursuant to the Plan, including grants
outstanding before the Effective Date, as set forth below.

1. The last two sentences of Section 6(i)(2) of the Plan are hereby amended and
restated in their entirety to read as follows:

“Following the Acceleration Event, the Committee may provide for the
cancellation of all Options then outstanding. Upon such cancellation, the
Corporation shall make, in exchange for each such Option, a payment either in
(i) cash; (ii) shares of the successor entity; or (iii) some combination of cash
or shares thereof, at the discretion of the Committee, and in each case in an
amount per share subject to such Option equal to the difference between the per
share exercise price of such Option and the Fair Market Value of a share of
Common Stock on the date during the prior sixty-day period that produces the
highest Fair Market Value.”

2. The second paragraph of Section 8 of the Plan is hereby amended and restated
in its entirety to read as follows:

“Unless otherwise prohibited by the Committee or by applicable law, a Grantee
may satisfy any such withholding tax obligation by any of the following methods,
or by a combination of such methods: (a) tendering a cash payment;
(b) authorizing the Corporation to withhold from the shares of Common Stock
otherwise issuable to such Grantee (or, in the case of a Restricted Stock Award,
from the shares with respect to which the restrictions shall have lapsed) shares
having an aggregate Fair Market Value, determined as of the date the withholding
tax obligation arises, less than or equal to the amount of the total withholding
tax obligation; (c) delivering to the Corporation previously acquired shares of
Common Stock (none of which shares may be subject to any claim, lien, security
interest, community property right or other right of spouses or present or
former family members, pledge, option, voting agreement or other restriction or
encumbrance of any nature



--------------------------------------------------------------------------------

whatsoever) having an aggregate Fair Market Value, determined as of the date the
withholding tax obligation arises, less than or equal to the amount of the total
withholding tax obligation; or (d) authorizing the Committee to withhold from
the payment of a Restricted Stock Unit with respect to which the Restricted
Period has lapsed an amount less than or equal to the amount of the total
withholding tax obligation. A Grantee’s election to pay his or her withholding
tax obligation (in whole or in part) by the method described in clause
(b) hereof is irrevocable once it is made and may be disapproved by the
Committee.”

Except as set forth above, the Plan is hereby ratified and affirmed in all
respects.